 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local 388, AFL-CIO and Charles Featherly Construction Co.and Joseph Metz and Tyler Thomas, a co-part-nership d/b/a Metz & Wieand Plumbing andHeatingMichigan State Building and Construction TradesCouncil, AFL-CIO and Charles Featherly Con-struction Co. and Joseph Metz and TylerThomas, a co-partnership d/b/a Metz &Wieand Plumbing and HeatingInternational Union of Bricklayers, Masons andPlasterers of America, Local 14, AFL-CIO andMonolith Construction Co., Inc. Cases 7-CC-1069(1), 7-CC-1071(1), 7-CC-1069(4), 7-CC-1071(2), 7-CB-4621, and 7-CC-1072September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 3, 1980, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt her recommended Order, as modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local 388,AFL-CIO, and Michigan State Building and Con-struction Trades Council, AFL-CIO, their officers,I The General Counsel has excepted to the Administrative LawJudge's recommended Order that Respondents cease and desist from con-duct proscribed by Sec. 8(b)(4)(i) and (ii)(B) of the Act only at the con-struction projects in question, rather than with Metz & Wieand generally.We find merit in this exception. See Laborers International Union oflorthAmerica. Local 676 (E. B. Roberts Construction Company),. 232 NLRB 388(1977).In the absence of exceptions, we adopt pro forma the AdministrativeLaw Judge's finding that Respondents' picketing was violative of Sec8(b)(4)(i) and (ii)(B) of the Act.252 NLRB No. 62agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph 1:"1. Cease and desist from threatening, coercing,or restraining persons engaged in commerce or inan industry affecting commerce, or inducing andencouraging employees of persons engaged in com-merce or in an industry affecting commerce, torefuse in the course of their employment to per-form services, where an object thereof is to forceor require such persons or employees to ceasedoing business with Metz & Wieand."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll. NOT, by picketing or otherwise:I. Threaten, coerce, or restrain any personengaged in any industry affecting commerce,or2 Induce or encourage any employee ofany person engaged in an industry affectingcommerce to refuse in the course of his orher employment to work or perform serv-ices,Where an object of such conduct is to force orrequire any person to cease doing businesswith Metz & Wieand.UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY OF THE UNITED STATES ANDCANADA, AFL-CIOMICHIGAN STATE BUILDING ANDCONSTRUCTION TRADES COUNCIL,AFL-CIODECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Thiscase was heard before me in Detroit, Michigan, on De-cember 20, 1979,1 pursuant to a consolidated complaintissued on November 28, amended on December 3, uponcharges filed between November 7 and 23.2i All dates are in 1979.2 The charges are: Cases 7- CC-1069(1) and (4), November 7 and IIby Charles Featherly Construction Co, against Plumbers Local 388 andContinued452 PLUMBERS LOCAL 388At the hearing, the parties were all afforded full op-portunity to present written and oral evidence and oralargument and to examine and cross-examine witnesses.The parties waived oral argument. Post-hearing briefshave been filed on behalf of the General Counsel andRespondents Plumbers Local 388,athe Council, andBricklayers Local 14. Respondents duly filed answers.Upon the entire record, careful observation of the wit-nesses, and consideration of the briefs, I make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPI.OYERS INVOLVIEDThe consolidated complaint (as amended at the hear-ing) alleges, Respondents' answers (as amended at thehearing) admit (at least for the purpose of this consoli-dated case), and it is therefore found that:A. Charles Featherly Construction Co. (Featherly) is aMichigan corporation engaged in the construction indus-try as a general contractor. At all times material herein,Featherly has been the general contractor at the con-struction site of the McPherson State Bank in Hartland,Michigan, and has had subcontracts with other employ-ees for the construction at the Hartland jobsite.B. At all times material herein, Monolith ConstructionCo., Inc. (Monolith), a Michigan corporation engaged inthe construction industry as a general contractor, hasbeen the general contractor at a construction project forRadio Station WHMI in Howell, Michigan, and has beena party to subcontracts with other employers for the per-formance of building and construction services at saidjobsite.C. Metz & Wieand Plumbing and Heating, a partner-ship of Joseph C. Metz and Tyler Thomas, doing busi-ness in Michigan as a contractor, has been engaged inplumbing, heating, and cooling construction at the build-ing sites in Hartland and Howell, Michigan, referred toin paragraphs (A) and (B) above. During the calendaryear 1978, Metz & Wieand purchased goods and suppliesvalued in excess of $50,000 which were delivered to lo-cations in Michigan directly from points outside Michi-gan.D. Featherly, Monolith, and Metz & Wieand and theirsubcontractors at the jobsites in Hartland and Howell,Michigan, are employers and/or persons engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.4II. THE LABOR ORGANIZATIONS INVOLVEDA. The complaint alleges and the answers admit thatRespondents Plumbers Local No. 388 and BricklayersLocal No. 14 are labor organizations within the meaningof Section 2(5) of the Act. It is so found.the Council, respectively; Cases 7-CC-1071(1) and (2), November 14, byMetz & Wieand against Plumbers Local 388 and the Council, respective-ly; Cases 7-CC-1072 and 7-CB-4621. November 15 and 23., respectively.by Monolith Construction Co. against Bricklayers Local 14.3 The General Counsel's motion to add Plumbers Local 388's answerto the formal papers in the record is hereby granted and the answer isreceived as G.C. Exh I(t)4 National Labor Relations Act. as amended, 29 U S C 151, et eq.B. The consolidated complaint alleges, but Respond-ents deny, that the Michigan State Building and Con-struction Trades Council, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act. Sec-tion 2(5) of the Act, defining the term "labor organiza-tion," reads:The term "labor organization" means any organi-zation of any kind, or any agency or employee rep-resentation committee or plan, in which employeesparticipate and which exists for the purpose, inwhole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.In its brief, the Council states that it is "not a member-ship organization" by which it is understood that Re-spondent is contending that it does not meet the statu-tory requirement that "employees participate" in an or-ganization for it to be considered a "labor organization."The Council's constitution and by laws provide, interalia:ARTICLE IIIMembershipMembership in this Council shall be confined toLocal Building Trades Councils, State Trade Coun-cils, District Trade Councils or Conferences andLocal Unions whose members are tradesmen active-ly engaged in the Building and Construction indus-try and/or processing materials for the Building andConstruction industry, in good standing with Inter-national Unions affiliated with the Building andConstruction Trades Department.ARTICLE IVLimitation of AuthorityThe Michigan State Building and ConstructionTrades Council shall not be an employee member-ship organization but shall be composed of affiliatedcraft unions. The Council shall have no right to in-terfere in any manner in any internal affair of any ofits affiliates or in any of its affiliates contractual re-lationships with employers. The purpose of theCouncil shall be to assist its affiliates in the directand indirect protection of Wages, Hours and Work-ing Conditions of the affiliates members and to pro-tect craft unionism from forces which would seekto defeat the aims and apirations of unionism in gen-eral. The Council shall promote those causes whichwill be helpful to trade unionism.ARTICLE XConventionsJ .* .*453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelegates and alternates to the Convention shall bejourneymen commanding the current rate of wagesand members in good standing in their LocalUnions for a period of not less than two years.ARTICLE XIIIRevenueEach affiliated Local Union ...shall pay to theMichigan State Building and Construction TradesCouncil a monthly per capita tax of two cents ($.02)per hour for each hour worked by each member en-gaged in building and construction work includingeach and every phase thereof.Early in the implementation of the Taft-Hartley Act,the Board definitively ruled that direct membership byindividual employees is not necessary to meet the em-ployee participation aspect of the definition of a "labororganization." See, e.g., Metallic Building Company, 98NLRB 386 (1952), involving a council in the MetalTrades Department of the AFL. The constitutional pro-vision governing membership was substantively the sameas that in the present case. In holding that the metaltrades council was a labor organization, the Trial Exam-iner said (at 395):In short the contention of the Respondent is that,since individual employees cannot become membersof the Council, it is not empowered under the Actto represent them in collective bargaining.The Board has consistently held to the contrary.Local or county union councils with the same setupas the Houston Metal Trades Council, AFL, havebeen uniformly held to be recognized as labor orga-nizations under the Act.The Trial examiner then cited four earlier Board Deci-sions. In expressly approving the Trial Examiner's hold-ing, the Board cited three additional prior Decisions (98NLRB at 387, fn. 3). As stated by the Board in St. Fran-cis Hospital-Medical Center, 223 NLRB 1451 (1976), the"employee members of each of the constituent localsparticipate in the affairs of [the Council] through theirrespective representatives."The Council apparently also argues that it does not"exist for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditionsof work within the statutory definition of a "labor orga-nization." Such contention is fully refuted by the pream-ble to the Council's constitution and bylaws, which readsin part:The objectives for which the MICHIGAN STATEBUILDING and CONSTRUCTION TRADESCOUNCIL has been organized:1. To form building trades unions into compactand practical working central bodies to be known asBuilding and Construction Trades Councils.2. To preserve and vigorously safeguard the tra-ditional jurisdictional job rights of workers em-ployed in the construction industry.3. To assist and cooperate with all bona fidelabor organizations in order that we may present asolid phalanx against injustice, non-union elementsand organizations.4. To assist in having the hours of labor reducedaccording to displacements caused by the introduc-tion of improved methods of production and distri-bution.5. To urge the passage and enforcement of lawsbeneficial to our people.6. To preserve and protect the wages, hours andconditions of employment of the members of our af-filiates.7. To organize the unorganized into the member-ship of our affiliates.It is difficult to understand how the Council couldsafeguard jurisdictional rights of employees and protecttheir wages, hours, and working conditions without deal-ing with employees.If the constitution and bylaws left any doubt, it wouldbe removed by the testimony of Leon Kinchloe, a fieldrepresentative of the Council. After testifying broadlyand glibly that his function was limited to public rela-tions, "wining and dining" employers and employees,5he was examined more closely, as follows:"Q.... Say one of your affiliates is not beingpaid the fringes he is supposed to be paid under thecontract?A. We do ask them to-yes, we do go out andthat's one of the jobs I failed to mention. We docheck to make sure the fringes are paid up.Q. What if the company hasn't paid up thefringes?A. Then we go to the builder and tell him thatthis man's fringes are behind and we would like tosee if we can't do something to work something outin order to keep the job going and get his fringespaid up. First we have to find out why he doesn'thave his fringes paid up and after we find that out,then we maybe go to the builder and maybe thebuilder is holding his money up or whatever.Q. When you refer to the builder, you are talkingabout an employer who employs the employeewhose fringes aren't paid?A. Right.At another point Kinchloe testified that he "travel[s] allover ...and talk[s] to contractors that have contractswith unions."The Council argues that "[n]o act of Mr. Kinchloewas probative of a representational organization." Pre-sumably this statement means that the Council does notengage in collective bargaining with employers. But it isI Kinchloe's testimony as a whole was riddled with equivocations, un-responsive replies to questions and self-contradictions. I found him an un-reliable itness and credit his testimony only to the extent that it containsadmissions or declarations against interest, as exemplified in the text.454 PI.UMBERS LOCAL 388established that an organization need not engage in col-lective bargaining in order to qualify as a "labor organi-zation." As the Supreme Court said in .L.R.B. v. CabotCarbon Company and Cabot Shops, Inc., 360 U.S. 203,210-211 (1959):Section 2(5) includes in its definition of "labor or-ganization" any "employee representation commit-tee or plan ... which exists for the purpose, inwhole or in part, of dealing with employers concern-ing grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work." (Em-phasis supplied.) Certainly nothing in that sectionindicates that the broad term "dealing with" is to beread as synonymous with the more limited term"bargaining with." ...It is ...quite clear thatCongress, by adopting the broad term "dealingwith" and rejecting the more limited term "bargain-ing collectively," did not intend that the broad term"dealing with" should be limited to and mean only"bargaining with"....The evidence establishes that the Council "deals withemployers" for the purpose, inter alia, "[t]o preserve andprotect the wages, hours and conditions of employmentof the members of our affiliates."Accordingly, it is found that the Council is a labor or-ganization within the purview of Section 2(5) of theAct.6Ill. THE Al.I.EGED UNFIAIR ABOR PRACTICESA. Setting and IssuesMetz & Wieand, a heating and plumbing company, isnonunion. In November 1979 it worked at two construc-tion sites: One for the McPherson State Bank in Hart-dale, Michigan; the other for Radio Station WHMI inHowell, Michigan. In both instances Metz & Wieandworked under contracts directly with the owners, Feath-erly was the general prime contractor on the Hartlandjob and Monolith on the Howell job. Featherly andMonolith were union companies, as were their subcon-tractors. Picketing was instituted on November 5 and 6,1979, at Hartland and Howell, respectively. At both job-sites reserved entrances were established for Metz &Wieand employees and persons dealing with that compa-ny and for the secondary employers (Monolith andFeatherly) and persons dealing with them.The basic question presented is whether the picketingwas lawful primary picketing against Metz & Wieand orunlawful secondary picketing because it was intended, atleast in part, to enmesh secondary employers and theiremployees, in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act, as implemented and construed by the Board inSailors' Union of the Pacific, AFL (Moore Dry Dock Com-6 In view of this conclusion. it is unnecessary to pass on the argumentin the General Counsel's brief that the Council is. in any event, an"agent" of Local 388. an admitted labor organization. Cf. InternationalLongshoremen's Association, AFL-CIO. its affiliated Locals 799. 800. 805and 1066 and its Boston District Council (Coldwater Seafood Corporation),237 NLRB 538, 539 (1978), and Local 895 United Brotherhood of Carpen-ters, AFL-CIO. et al. (George A. Fuller Company), 186 NLRB 152 153(1979).panrv), 92 NLRB 547 (1950), and subsequent cases. Aclosely related issue is whether Featherly was threatenedwith unlawful secondary conduct.A preliminary issue arises out of the allegation that thethree Respondents (Plumbers Local 388, the Council.and Bricklayers Local 14) were "engaged in a joint andcommon undertaking" in the alleged unlawful secondarypicketing.B. The Facts1. The Hartland jobsiteThe McPherson State Bank site was at the northeastcorner of the intersection of Highland Road (runningeast and west) and Lakena Drive (north and south) inHartland, Michigan. There was one paved entrance tothe site from Highland Road and two from LakenaDrive. Construction started in May with Featherly as thegeneral contractor and subcontractors under it. AroundJuly or August, Metz & Wieand began work at the siteunder a direct contract with Radio station WHMI.Donald Bergau, Featherly's job superintendent, testi-fied that on November I Douglas W. Griffith, businessmanager of Local 388, and Leon Kinchloe, a field repre-sentative of the Council, visited the Hartland jobsite.Bergau first spoke with Griffith, who said: "Do you real-ize that you have got scab plumbers on the job?" Bergauanswered in the affirmative, since he knew that Metz &Wieand, a prime contractor on the job, did not have anyunion contract. Bergau said that the job would not beshut down because of the presence of a nonunion con-tractor. According to Bergau, Griffith said, "[w]e'regoing to try and shut the job down." Bergau then spokealone with Kinchloe. who had been checking the unioncards of employees. So far as it appears, the extent ofBergau's conversation with Kinchloe was the identifica-tion of Kinchloe as a representative of the Council. Thenthe three men spoke together briefly. Kinchloe asked ifMetz & Wieand was the only non union contractor onthe job. Bergau replied in the affirmative. ThereuponKinchloe said, "(w]ell, we're going to shut it down."Bergau requested that the threatened shutdown be post-poned until Monday, November 5, so that repair of thebank's vault could be completed. No answer was forth-coming. However, there was no picketing until Monday,November 5.At 7:45 a.m. on Monday, Bergau saw Griffith in hiscar on the Highland Road entrance road and Kinchloe inhis car on one of the Lakena Drive entrance roads. Thecars had identical picket signs on them, reciting thatMetz & Wieand had wages and working conditions infe-rior to those provided in Local 388's contracts.7Thesigns appeared to be professionally printed in black onwhite with the name of the Union printed in red and thename of Metz & Wieand inserted by hand in very light,faded-looking, red ink. While the professionally printedparts of the sign would be clearly visible from a consid-erable distance, one would have to approach fairly closein order to make out the company's name.7 All the picket signs used at either site read-455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWAGES-HOURSANDWORKING CONDITIONSOFMETZ & WIEANDARE SUB-STANDARDTO THE WAGES, HOURS& WORKING CONDITIONSNEGOTIATED Y THEPLUMBERS & FITTERSL. U. 388IN THE AREABergau convened the Featherly employees and as-signed them to other jobs away from the Hartland site.Bergau testified that when he left the jobsite at or about1:30 p.m., Griffith was still picketing, but Kinchloe hadbeen present only intermittently during the morning.Featherly also testified to seeing Griffith and Kinchloesitting in their cars at the Highland Road entrance and atone of the Lakena Drive entrances on the morning ofMonday, November 5. Charles Featherly testified that heasked Griffith what the problem was, to which Griffithreplied: "You know what the problem is, that Metz andWieand are a scab outfit." Featherly explained that Metz& Wieand had a direct contract with the building ownerand was not a subcontractor of Featherly. Griffith con-tinued, saying that Featherly "should not lower [himself]to work with an outfit like that."Griffith testified: "[A]s soon as I had realized thatthere was--that Metz & Wieand were on the job, I start-ed picketing." But he also testified that he went to theHartland site on November I because he "wanted tomake sure that Metz & Wieand were on the job," sincehe knew the company was nonunion. It was then that helearned of Metz & Wieand's presence by seeing its em-ployees working on the site. Then he spoke with three ofthe employees on their coffee break in a restaurant nearthe Hartland site. At the time he did not know anythingabout Metz & Wieand's wages and working conditions,but learned in his conversation with the three employeesthat the company's wages were "substandard" with thejourneymen hourly rate being $4 less than the union rate.Griffith did not mention having had any conversationwith Bergau or Featherly. Since he was not specificallyquestioned about any such meeting, he did not denyhaving made the statements attributed to him by thecompany's representatives.Like Griffith, Kinchloe was called by the GeneralCounsel and examined under Rule 61 I1(c) of the FederalRules of Evidence. He was not specifically questionedconcerning any conversations with Bergau or Featherly.However, he perhaps impliedly denied having had anysuch conversation when he testified that it is not his jobto talk to employers. When pressed, however, as setforth above (sec. 11, B), he conceded that he does speakwith employers in dispute situations, such as occasionswhen employees are not receiving their contractualfringe benefits. I find that Kinchloe was an unreliablewitness and I discredit his testimony except to the extentthat it constitutes admissions or declarations against in-terest. This credibility determination is based primarilyon his demeanor and the obviously advertent equivoca-tion and unresponsiveness pervading his testimony. Addi-tionally, in most respects his testimony was implausible.For example, although he had been a field representativeof the Council for 6 months, an industry steward withthe Detroit Carpenters District Council, a constituentbody of the State Building and Construction TradesCouncil for 4 years, and a union member for almost 25years, he disingeniously disavowed having knowledge ofthe workings of the Council and of the union or non-union status of employees within its jurisdiction. He re-peatedly protested that he did not have "authority" toshut jobs down. And he went so far as to say that he didnot care if jobs were not 100 percent union-a statementhe effectively later retracted.Featherly testified that after he first saw the picketinghe sought advice from the Michigan Chapter of the As-sociated General Contractors of America and was in-structed as to how to establish reserved gates. Underdate of 12:30 p.m., November 5, Featherly wrote to Grif-fith referring to the picketing and stating that: "BecauseMetz & Wieand are not our subcontractors, a two gatejob entrance system will be put into effect as soon aspossible." Griffith testified that, because his office wasabout 50 miles from the Hartland site, he did not visitthe office or receive Featherly's letter for several days.He did not state when or how he learned of the mail-gram.Featherly prepared signs and Bergau posted them thatday at or about 4:30 p.m., an hour after the end of theworking day. The Highland Road entrance was postedfor the exclusive use of Featherly's employees and sup-pliers and those of Featherly's subcontractors, whosenames were listed. One of the two entrances on LakenaDrive (No. 3)8 was posted for the exclusive use of theemployees and suppliers of Metz & Wieand.Bergau testified that he arrived at the Hartland site ator about 6:45 a.m. on Tuesday, November 6. At 8 a.m., alaborer and an electrician began to work and continuedto work until 8:30 a.m. when Bergau left the premises.Upon returning to the site at about 9 a.m., Bergau sawpickets. When he attempted to speak to a picket standingbeside a car parked in the drive at entrance No. I (theFeatherly entrance) on Highland Road, he was referredto Kinchloe, who was at the unmarked entrance (No. 2)on Lakena Drive. Bergau testified that he asked Kinch-loe how long the picketing would last and Kinchloe re-plied that, "if Metz and Wieand was off the job, it wouldprobably be over by now." At or around 10 or 10:30a.m., Bergau saw Griffith at entrance No. 1, along withthe unidentified picket who had been there earlier in theday. The two men were still picketing at entrance No. 1when Bergau left at or about 11:30 a.m. According toBergau's undisputed testimony, the three workmen whoI Bergau, who did the actual posting, and Tyler Thomas, a partner inMetz & Wieand, identified the southerly entrance on Lakena Drive (No.3) as the one marked for Metz & Wieand. Featherly, however, indicatedthat the northerly Lakena Drive entrance (No. 2) was marked for Metz& Wieand. I find that Bergau and Thomas were correct and Featherlywas in error on this point.456 PLUMBERS LOCAL 388had begun work at 8 a.m. quit when the pickets arrived.9There is no evidence of any picketing at the Metz &Wieand entrance.Griffith testified that he had lunch at a restaurantacross the road from the Hartland site on November 6.He stopped at the site for a moment when he saw a "carpicketing" with a sign. He testified that he asked thepickets "if they really knew what they were doing" andtold them that he "thought they were probably breakingthe law."There was no picketing at the Hartland site after No-vember 6. However, Featherly credibly testified that onNovember 7 he saw Kinchloe sitting in a car in theFeatherly entrance (No. 1) and a little later driving onLakena Drive in the vicinity of the unmarked entrance(No. 2). The two men had a brief, apparently friendly,conversation. Featherly testified that he asked whatKinchloe was doing and Kinchloe "indicated ...thathe was supportive of the Plumbers actions."2. The Howell jobsiteMonolith had a prime contract for a construction pro-ject for Radio Station WHMI in Howell, Michigan.Around September 1979 Metz & Wieand started to workon the project under a direct contract with WHMI. Thebuilding site fronts on West Grand River, which runseast and west. On November 5, Metz & Wieand sent amailgram to Local 388 stating that two separate en-trances had been established at the site.'° Both entranceswere on West Grand River, the only direction fromwhich access was possible. Entrance No. 1, toward theeast, was about 30 feet wide. Entrance No. 2, toward thewest, was indicated by two 3-inch pipes, standing about40 inches high and about 20 feet apart. The distance be-tween the western boundary of Entrance No. I and theeastern boundary as Entrance No. 2 was about 65 feet.The reserve signs, 3 feet by 4 feet, were placed at thewestern boundary of entrance No. I' and the easternboundary of entrance No. 2. The signs for entrance No.I (eastern) read: "This entrance is to be used by employ-ees, suppliers, visitors and other subcontractors of Mono-lith Construction Co. All other persons may not use thisentrance." The sign for entrance No. 2 (Western) read:"This entrance exclusively for employees of Metz &Wieand Plumbing and Heating. All other persons maynot use this entrance."Early on the morning of November 6, Griffith, whohas been business agent of Local 388 for some 17 years,arrived at the building site. He parked his car near theMonolith entrance (No. I) and placed a picket sign onthe car bumper. Shortly thereafter about 15 to 20 addi-tional men arrived. One of these men also had a picketsign, which was placed next to the Metz & Wieand en-trance (No. 2).9 This testimony was not objected to although it probably W:as hearsay.since Bergau was not on the site when the pickets arrived.") The mailgram said that the east entrance (No I) was "for the exclu-sive use of employees. suppliers, subcontractors and visitors ofMonolith" and the west entrance (No. 2) was "for the exclusive use ofemployees suppliers and visitors of. Metz and 'Wieand "I The evidence does not disclose how the reserve sign was displayedat the entrance No I However. there is no suggestion that it was notreadily visible.Griffith testified that, when he started to picket, he didnot know that Metz & Wieand employees would beworking at the site that day. He saw Metz & Wieand em-ployees arrive after he had set up the pickets. A chainhad been strung between the posts marking entrance No.2. When the Metz & Wieand employees arrived on themorning of November 6, they removed the chain, placedthe reserve sign leaning on the westerly post, and en-tered the site.The pickets proceeded to walk back and forth betweenthe two entrances. Although they appear generally tohave kept between the eastern boundary of the Metz &Wieand entrance and the west boundary of the Monolithentrance, Thomas credibly testified that he had beenpresent until about 9:30 a.m. and had seen the picketscross the Monolith entrance 2 or 3 times. He recognizedsome of them as members of Local 388. Thomas also tes-tified that at or about 8 a.m. one of the picketers spoketo an arriving Monolith employee, who thereuponpicked up his tools and left the site. The roofing contrac-tor also arrived and entered through the Monolith en-trance. Some of the pickets stopped walking and went totalk to him. Thereupon he got his tools and left the site.When the paving foreman arrived with considerableequipment, he called his office to see if he should pro-ceed with the scheduled paving work. When he finishedhis call, he spoke to the pickets and "pulled off the job-site with his crew." The same general pattern was reen-acted when another, unidentified, employee arrived andentered through the Monolith entrance.At or about 8:30 or 9 a.m., Kinchloe arrived. He re-mained about 15 or 20 minutes, during which time hespoke with Griffith.Thomas drove by the site at or about 1:30 p.m. thesame day. There were several picketers then present,their cars parked on the ground between the roadwayand the sidewalk between the two entrances, but some-what closer to that for Metz & Wieand. One of the carsbelonged to Griffith and had a picket sign attached to itsbumper. Two or three people were standing on thesidewalk between the two entrances.On November 7, at or about 8:30 or 8:45 a.m., Thomassaw about 15 pickets, including Griffith, standing "rightat the edge" of the east side of the Metz & Wieand en-trance. A picket sign was on one car and another identi-cal sign was carried by a picket. When Thomas left thesite at or about 9:30 a.m., the pickets were between thetwo entrances. They walked to the edge of, but did notcross, the Monolith entrance. They did cross the Metz &Wieand entrance.When Thomas arrived at the site at or about 8:30 or 9a.m. on November 8, there were about 10 pickets, in-cluding Griffith, at the site. At or about 9:30 or 10:30a.m., when Thomas left, there were seven or eight pick-ets, but the number decreased as the day wore on. OnFriday, November 9, Griffith and about seven otherpickets were present with the number reduced to aboutfive by around 9:45 a.m. On both the 7th and 8th Kinch-loe was present for about 10 to 15 minutes, but apparent-ly did not visit on Friday, November 9.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Thomas. the general pattern was thesame on Tuesday through Friday. The only day thepickets crossed the Monolith entrance was the first day,Monday, November 5.The foregoing factual summary is based primarily onThomas' credited testimony, which was generally uncon-tradicted. However, Griffith did indicate that there werefewer pickets than Thomas testified to, particularly afterthe early morning hour when most of the pickets left toreport for work at a nearby jobsite. The precise numberof pickets is not crucial since there is no allegation orsuggestion that Respondents engaged in unlawful masspicketing.On Thursday or Friday, November 7 or 8, DetroitEdison Company excavated a strip from around thewestern boundary of entrance No. 2 running westerly forabout 60 feet. Because of this excavation, the Metz &Wieand reserve sign was taken up and relocated in thepile of excavated dirt about 20 to 30 feet west of thewestern boundary of entrance No. 2.On Saturday and Sunday, November 10 and 11, Metz& Wieand's employees worked at the site. Subcontrac-tors of Detroit Edison'2also worked there that week-end. However, no employees of Monolith were working.There was no picketing on those 2 days. Griffith testifiedthat during a large part of those days he, accompaniedby another man, sat in his car parked in a church parkinglot across from the jobsite. He did not explain why nopicketing was undertaken at that time when he knewthat Metz & Wieand was working. He testified that onSaturday, November 10, he saw Metz & Wieand employ-ees enter the site through the Monolith entrance.At the conclusion of Griffith's testimony, Thomas wasrecalled and testified that, before the reserve gates wereestablished and notice was sent to Local 388, an employ-ee meeting was called and all of Metz & Wieand's em-ployees were given specific instructions that they wereto use only the entrance posted for them. Thomas alsotestified that on Saturday he had gone to and departedfrom the site with the four Metz & Wieand employeeswho worked that day and that none of them had usedthe Monolith entrance. 3Joseph C. Metz, the other partner in the company, tes-tified that, so far as he knew, no employee had ever usedthe Monolith entrance. However, he had not had asmuch opportunity to observe as Thomas had. In the con-flict between Griffith and Thomas on the matter, I creditThomas. His testimony was always direct and forthright,even when it was essentially against his interests. His de-meanor was that of a person conscientiously attemptingto answer questions truthfully to the best of his ability.On the other hand, while I should not describe Griffith'sdemeanor as generally unsatisfactory, it was clear that hewas somewhat more interested in supporting Respond-ents' position than in imparting information. That desire12 here is no evidence as to whether Detroit Edison was a primecontractor or a subscontractor under Monolith. Although there was testi-mony that the sign reserving he Monolith entrance listed the subcontrac-tors. Ihere is no picture of he sign in evidence and the subcontractorswere neer identified by testimony.1 Hei also testified that he arrived at the jobsite with his employersevery morning and on several occasions drove them out at 4 pmled him into some self-contradiction, as shown above inconnection with the Hartland situation. 4For the fore-going reasons, coupled with Griffith's failure to give anyreason for sitting across the street from the Howell job-site on November 10 and 11, I credit Thomas' testimonythat Metz & Wieand's employees did not use the Mono-lith entrance. 5Griffith further testified that twice he saw a man enterthrough the Monolith gate and then talk with Thomas atlength. When recalled, Thomas identified the man asprobably being the project architect. Obviously, the ar-chitect would have occasion to talk to all contractorsand subcontractors on the site, but he would undoubted-ly feel most "related to" Monolith, the major prime con-tractor.Griffith also testified that on Thursday or Friday, No-vember 8 or 9, he saw plumbing inspectors enter the job-site through the Monolith entrance. At that point he tes-tified that the Metz & Wieand sign was "taken down...[t]hat weekend," yet at another point he testifiedthat the posts marking that entrance had been removedon "the third day," which would be Friday, November8. t6 Thomas credibly testified that the Metz & Wieandsign was removed at the end of Sunday, November 11,when the company withdrew from the job for some timeand so advised Local 388.Griffith also testified to an aborted delivery to the job-site. He could not date the event and had "no idea"whether it occurred after Metz & Wieand had notifiedhim that it was leaving the jobsite. He testified that hewas within 5 or 10 feet of the Metz & Wieand gate whena delivery truck appeared. Before entering the jobsite,the driver called to Griffith from a distance of some 50feet, asking "if that was a picket sign." When Griffith an-swered in the affirmative, the driver turned around andleft without ever having entered the premises. Griffithtestified that he did not know which entrance the driverhad planned to use.As they were leaving on Sunday, November 11, Metz& Wieand's employees removed the signs from the en-trances and they did not work on Monday. Metz &Wieand sent a mailgram to Local 388 saying that thecompany was leaving the jobsite and would not returnuntil December 4. That mailgram was received by theUnion at 12:21 p.m. on Monday.Thomas testified that he drove by the site at or around9:30 a.m. and again sometime during the afternoon on14 He said he started the picketing as soon as he knew "that Metz &Wieand were on the job," but the picketing did not start until 4 daysafter he first visited the site. And he also mentioned that the picketingwas merely to give information concerning Metz & Wieand's "substan-dard" wages and working conditions, yet he further testified that, whenhe went to the jobsite "looking for" Metz & Wicand, he knew nothingabout its wages and working conditions.'" Thomas testified that during that weekend he worked both insideand outside the building under construction. When working outside, hewas around the western portion of the premisesr His testimony on cross-examination by Local 388's counsel was:A. The two posts on the west end of the jobsite both remainedthere about 3 days. The third day, Edison made an excavation in thatarea and they lost the poles, the posts. They were completely goneand I don't believe it was ever retracted [sic). As a matter of fact. Istill think there is one post here458 PLUMBERS LOCAL 388Monday, November 12. In the morning he saw Griffithand about six or seven additional pickets with one sign,and in the afternoon he saw a jeep parked between thetwo entrances with a sign stuck on a tire. Then, on themorning of November 13. Thomas again drove by andsaw Griffith and three or four other pickets, with onesign, in front of the site, between the two entrances. Forthe next few days Thomas was away. However, duringthe week beginning November 19 he drove by the siteon four mornings and saw Griffith and one or two otherpickets with one sign. Sometimes the pickets were insidethe car and at other times they were outside.On Monday, November 26, having learned that itwould be needed earlier than originally anticipated. Metz& Wieand telegraphed Local 388 that the companywould return to the site the next day. The company re-turned to work on November 27. Thomas did not knowif there was any picketing on November 26, but therewas picketing on November 27, 28, and 29. On each daythere were around five pickets, in addition to Griffith, inthe morning, with the number declining until about 1:30or 2 p.m. when picketing ended.C. Discussion and Conclusions1. BricklaPrers Local 14There is no question that the basic labor dispute wasbetween Plumbers Local 388 anc Mletz & Wieand, sincethat company's employees performed the same type ofwork as do Local 388's members. The complaint, how-ever, alleged that Bricklayers Local 14 joined PlumbersLocal 388 in a "joint and comr( n undertaking." Thecomplaint further alleged that, in frtherance of the dis-pute with Monolith, Bricklayers I. ical 14, through Busi-ness Manager Joseph E. Wojto ,:z, induced one of itsmembers not to work at the Howell jobsite by threaten-ing ,o bring internal union charges against him if he didwork at the Howell jobsite.After counsel for the eneral Counsel had rested,counsel for Local 14 moved for dismissal of the com-plaint so far as t was directed against that union. At thatpoint counsel ior the General Counsel conceded that"the only evidence that was presented was the Bricklay-ers [business manager's] own testimony that he was pres-ent on the jobsite while there was picketing going on."' 7While I indicated that such evidence would be insuffi-cient to warrant a finding that Local 14 had violated theAct, I reserved ruling on the motion to dismiss. I nowgrant the motion and dismiss the complaint so far as it isdirected against Local 14.2. The CouncilAs stated above, on November 1, Kinchloe and Grif-fith together spoke to Bergau about Metz & Wieand's in-volvement in the Hartland construction on November 1.l After conulting the Regional Director. counsel fr the GeneralCounsel moved for adjournment of the hearing so that further atemptscould be made to subpena ti a witness w hom the General Counsel hadprexiously and unsuccessfull attempted to serse. The motion for ad-journment as denied as untimely In her brief, counsel for the GeneralCounsel does not renew the request for adjournment and presents no ar-gument concerning Local 14s role in the matters here in,olved.Kinchloe threatened to shut down the Hartland job.Thereafter, Kinchloe participated sporadically in thepicketing at both jobsites. Despite his testimony that hehad never carried a picket sign, I credit Bergau's testi-mony that he saw Kinchloe carrying a picket sign at theHartland jobsite on November 5. I further credit Ber-gau's testimony that, at the site on November 6, a picketrefused to talk to Bergau but rather referred him toKinchloe. That fact shows that Kinchloe was recognizedas a leader in the picketing.Despite his customary equivocation and evasiveness,Kinchloe revealed that before the picketing began RayWallace, president and owner of Monolith, permittedKinchloe to see an apparently confidential list of con-tractors and subcontractors on the Howell job, fromwhich list Kinchloe definitely learned of the presence ofnonunion Metz & Wieand. Kinchloe also reluctantly ac-knowledged that he and Wallace had talked togetherabout the picketing. 8He further testified that he did notsee a delivery truck drive up to the jobsite since he"didn't pay any attention because [he] would be having aconversation with some of the people that were on thepicket line or whatever. That would be all."I" The general nature of his testimony can be gleaned from the ftillos.-Ing excerptsQ Do you remember any time when Ray Wallace asked )ou w. hathe could do to get the picketing stopped?A. He has no reason to ask me because it wasn't my sat I have nosay I didn't carry lno signs I neser carried a sign on Ray) Wallace'slobQ Did you have an5 discussions ilh Ray Wallace about thepicketing at all'A Beftire he picketing Ray and I talked quite a bit, that', aboutall.Q. What about during the picketing?A I had ery little to say to RayQ Did he hasve any thing to say It you?A NoJrnxil K N I'm not sure I understood your answer Didyou discuss the picketing with him at any time?THI: WNtiSS Before or after'JI x;,t Ki i iN: At any time I am askingTil WiNI ss: NoJt IXl Ki IIN: You never discussed the picketing with Rax Wal-lace either before, during or after?Iiti wit NiSS: NoQ Did you discuss the possibility of picketing with Ra) Wallaceor Mike Wallace before the picketing?A. Ray brought the question up of picketing because of this Metz'Q When as this?A I couldn't give you the timeQ Was it before the picketing?A Before, somewhere in thereQ Well, do you remember. was it before?A I don't rememberQ Where did you talk to RayA On the johsile459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn all of the evidence, there is no room for doubt thatKinchloe, the Council's field representative, actively as-sisted and participated in the picketing involved. Suchconduct was manifestly in pursuance of the Council's ob-jectives, as set forth in its constitution and bylaws.Accordingly, I find and conclude that, as alleged inthe complaint, Local 388 and the Council were "engagedin a joint and common undertaking" in connection witha labor dispute with Metz & Wieand.3. Governing legal authorityWhile the Act does not restrict the employees' right torefuse to work for and to picket an employer with whomthey have a labor dispute (the "primary" employer), itdoes prohibit their unnecessarily involving employerswith whom they do not have a labor dispute ("second-ary" employers). In order to avoid violating Section8(b)(4) of the Act, picketing at a site where both the pri-mary and secondary employees are working must be"engaged in so as to have as little impact on neutral em-ployers and employees as possible" General Teamsters,Warehouse and Dairy Employees Union Local 126, affili-ated with International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (ReadyMixed Concrete, Inc.), 200 NLRB 253, 256 (1972). Earlyin the enforcement of Section 8(b)(4), the Board issuedits Decision in Sailor's Union of the Pacific, AFL (MooreDry Dock Company), 92 NLRB 547, containing guide-lines for minimizing the impact of common situs picket-ing "on neutral employees insofar as this can be donewithout substantial impairment of the effctiveness of thepicketing in reaching the primary employees." RetailFruit & Vegetable Clerks' Union Local 117, and RetailClerks International Association, AFL-CIO (Crystal PalaceMarket), 116 NLRB 856, 859 (1956), enfd. 249 F.2d 59(9th Cir. 1957). Moore Dry Dock sets forth four criteria tobe met by the union in common situs picketing (1) theprimary employer is present on the site; (2) the primaryemployer is engaged in his normal business; (3) the pick-eting is confined to places reasonably near the situs ofthe dispute; and (4) the picketing clearly identifies theprimary employer with whom the union has a labor dis-pute. To call the Moore Dry Dock criteria into play, theemployers may establish at the common jobsite a sepa-rate gate or entrance reserved for the exclusive use ofthe employees of and persons dealing with the primaryemployer. Picketing at such reserved gate meets theMoore Dry Dock requirement that it be condcuted rea-sonably close to the situs of the dispute.Some Board and court decisions appear to suggest thatcompliance with Moore Dry Dock establishes on a per sebasis the lawfulness of any common situs picketing. SeeInternational Association of Bridge, Structural and Orna-mental Iron Workers, Local No. 433 [Robert E McKee,Inc.] v. N.L.R.B., 598 F.2d 1154, 1157 (9th Cir. 1979),discussing Linbeck Construction Corporation v. XL.R.B.,550 F.2d 311 (5th Cir. 1977), and West Kentucky Building& Construction, Trades Council, AFL-CIO (Daniel Con-struction Co., Inc., d/b/a Daniel Construction Company ofKentucky), 192 NLRB 272 (1971). However, it is nowwell settled that Moore Dry Dock does not establish sub-stantive standards to be applied mechanically in deter-mining the lawfulness of specific common situs picketing.Rather, Moore Dry Dock merely provides evidentiarytools "to be employed in the absence of more direct evi-dence of the intent and purposes of the labor organiza-tion." N.L.R.B. v. International Hod Carriers, Buildingand Common Laborers' Union of America, Local 1140,AFL-CIO, 285 F.2d 397, 401 (8th Cir. 1960), cert. denied366 U.S. 903, quoted in Ready Mixed Concrete, supra at254. Thus, common situs picketing may be found to beviolative of Section 8(b)(4) of the Act even if it conformsto the Moore Dry Dock standards. See, e.g., InternationalBrotherhood of Electrical Workers, Local Union No. 11 (L.G. Electric Contractors, Inc.), 154 NLRB 766 (1965); In-ternational Association of Bridge, Structural and Ornamen-tal Ironworkers, Local No. 433, AFL-CIO (Robert E.McKee, Inc.), 233 NLRB 283, 287 (1977), enfd. in perti-nent part 598 F.2d 1154. Since picketing "must be re-stricted so as to affect only primary employees" (598F.2d at 1159), there is "a heavy burden on the picketingunion to convince the trier of fact that the picketing wasconducted in a manner least likely to encourage second-ary effects." Ibid, quoting Ramey Construction Company,Inc., et al. v. Local Union No. 544, Painters, Decoratorsand Paperhangers of America, et al., 472 F.2d 1127, 1131(5th Cir. 1973).The Board has held that in determining the lawfulnessof picketing it is "irrelevant" that the employees of a sec-ondary employer walk off the job in response thereto.Construction, Building Materials and Miscellaneous Driv-ers, Local No. 83, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica (Allied Concrete, Inc.), 231 NLRB 1097, 1098(1977), enforcement denied 607 F.2d 827 (9th Cir. 1979).However, consideration has apparently been given to thefact that employees of neutral employers have failed toreport to work after they have been spoken to by repre-sentatives of the picketing union. Ironworkers, Local 433,233 NLRB at 287, and 598 F.2d at 1159.Frequent breach of the neutrality of the gate reservedfor the secondary employers will justify the picketingunion in not observing the reservation of the gates. LocalUnion 323, International Brotherhood of Electrical Workers(J. F. Hoff Electric Co.), 241 NLRB 694 (1979). Howev-er, common situs picketing may be found violative of theAct even where the reservation of the primary employ-er's gate is not precisely correct in all respects (Iron-workers, Local 433, 233 NLRB at 287-sign did not referto primary employer's suppliers) and where there havebeen isolated breaches of the neutral gate (Local UnionNo. 369, International Brotherhood of Electrical Workers,AFL-CIO (Kelley Electric Co. Inc.), 216 NLRB 141(1975); United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, Local 48 (Calvert GeneralContractors, Inc.), 249 NLRB 1183, fn. 2 (1980)).Directly involved in the present case is the Moore DryDock requirement that the picketing be restricted toplaces reasonably close to the situs of the dispute. TheBoard has held that the trucks of a primary employermay be picketed on a common situs. But the Ninth Cir-cuit disagreed. Allied Concrete, supra. The picketing at460 PLUMBERS I.OCAL 388the "portion of the construction project closest to wherethe primary employer's employees were working" meetsthe relevant Moore Dry Dock requirement. Local Union323, (J. F Hoff Electric Co.), supra, fn. 1. However, nocase has been cited which purports to set general territo-rial limits of permissible picketing where there are gates.That question must be decided on an ad hoc basis underthe underlying rule that involvement of secondary em-ployers must be kept to an absolute minimum.Finally, it does not appear that the Board has had oc-casion to announce any general rule for answering thequestion, raised by Local 388, as to the physical factsnecessary to create a reserve gate. Local 388 cites Local453, International Brotherhood of Eletrical Workers, AFL-CIO (Southern Sun Electric Corp.), 237 NLRB 829(1978), in which it was held that gates had not beenproperly established so as to impose the Moore Dry Docktests on the picketing union. In that case the primary em-ployer was located in a large shopping center. Betweenthe two entrances to the shopping center's parking lot,abutting the main highway, a sign was posted stating that"the entrance" was to be used by all persons other thanemployees, suppliers, and visitors of the primary employ-er. The "gate" for the primary employer consisted of asign "placed in an alley at the rear of the shopping prem-ises and barely visible, if at all," from the highway infront of the shopping center. In holding the posting to beineffective, the Board said (237 NLRB at 830):Although picketing at locations other than aproperly marked primary gate may indicate non-compliance with Moore Dry Dock standards, this isnot so where observance of the separate entrancesestablished would substantially impair the effective-ness of the picketing in reaching the primary em-ployees and suppliers.It was found as a fact that the posting in that case"would unjustly impair the effectiveness of Respondent'slawful picketing to convey its message to [the primary's]personnel, suppliers, visitors, and the general public."This statement is perhaps the closest one can come tosetting standards for reserved gates.4. The Howell jobsiteLocal 388 argues that "no proper reserve gate was es-tablished at the Howell jobsite" because there was nopaved or marked roadway for separate access by Metz &Wieand and persons dealing with that company. There isneither authority nor sound rationale for requiringMonolith to engage in the expensive and time-consumingoperation of road construction in order to protect itsrights and those of other secondary employers during thetemporary periods in which Metz & Wieand would bedoing the plumbing and heating work on the building.The purpose of a reserved gate can be served by anymeans of clearly indicating where access may be had byand to the primary employer and/or a readily visible no-tification of the place where access can be had to thesecondary employers and persons dealing with them.This consideration is particularly applicable where, ashere, the situation is purely temporary and, equally im-portant, the general public would have little or no occa-sion to come onto the premises.The signs were large and clear and so located thatanybody intending to use the paved Monolith entrancewould of necessity see the reserve sign before actuallyentering the premises. There is not a scintilla of evidencethat anyone was confused or misled by the fact that en-trance No. 2 was not a paved road. Nor does it appearthat ingress through that entrance was difficult. Al-though the curb was not cut away, it was Thomas' un-disputed testimony that [t]here is hardly any curb" at thelocation of entrance No. I and there is direct access tothe parking lot over excavated dirt. The present casethus involves a situation entirely different from that inSouthern Sun Electric, supra, upon which Local 388relies.While conceding that "this is not dispositive of theissue," Local 388 argues that "the use of the impropergate by visitors when coupled with the use of the im-proper gate for an entire weekend ...goes a long wayto establish that no Moore Dry Dock violation occurred."This argument is based on a factual contention which hasbeen rejected. I have previously credited Thomas' testi-mony that during the weekend of November 10 and 11no Metz & Wieand employees used entrance No. 1. Thatweekend is of particular significance since Respondentschose not to picket although Metz & Wieand's employ-ees were present with nobody else except for one em-ployee of a Detroit Edison subcontractor on Saturday.In contrast, Respondents later picketed after having beennotified that Metz & Wieand would not be at the job andthe Metz & Wieand sign was removed.Local 388 also refers to the fact that the sign posted atentrance No. 2 referred to Metz & Wieand's "employeesand suppliers," but did not mention "visitors." As Local388 concedes, such imperfection in a reserve sign doesnot give a union carte blance to engage in secondarypicketing. Respondents could not be prejudiced becauseaccess through entrance No. I was expressly prohibitedfor all persons other than "employees, suppliers, visitors& other subcontractors of Monolith." Thus, whateverthe sign on entrance No. 2 said, Wieand's visitors wereexcluded from entrance No. .Whether or not the signon entrance No. 2 referred to Metz & Wieand's "visi-tors" Respondent Unions were at liberty to picket there.Respondents apparently contend that the neutral gatewas misused by the project architect, who spoke withThomas of Metz & Wieand, after entering through Mon-olith's entrance. Manifestly, the architect must have hadfrequent occasion to visit and confer with representativesof several contractors and subcontractors. Basically, hisresponsibility would be to Monolith as the overall gener-al contractor. Although Metz & Wieand was a primecontractor rather than a subcontractor of Monolith, theplumbing was but one of many elements of the construc-tion as to which the overall responsibility was Mono-lith's. It would be most reasonable for him to enter thepremises through the general contractor's entrance.The second supposed breach of the Monolith gate wasa visit by plumbing inspectors. It can hardly be main-tained that the visit by a public employee to a worksite461 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDin the course of his official duties can serve to compro-mise the neutrality of employers on the job. "The objec-tives of any picketing include a desire to influence othersfrom withholding from the employer their services ortrade." Local 761, International Union of Electrical Radioand Machine Workers, AFL-CIO [General Electric Com-pany] v. N.L.R.B., 366 U.S. 667, 673 (1961). But it doesnot necessarily follow that a union may assert its right byimpeding a public officer's performance of his duties. Inany event, the plumbing inspector's visit to the premiseswas isolated and, as set forth above and conceded byLocal 388, isolated misuse of a reserved gate does notdeprive secondary employers of their statutory protec-tion from secondary picketing.Local 388 also states that "there is serious doubt andquestion as to whether reserved gates would be proper inany case as Metz & Wieand was a prime contractor"rather than a subcontractor. In its brief Local 388 ex-plains this contention as stemming from the fact thatFeatherly and Monolith were "not using, selling, han-dling, transporting or dealing or doing business withMetz and Wieand, as Metz and Wieand was a separate,independent contractor on the jobsite." It is true that, asa direct, prime contractor, Metz & Wieand would prob-ably have no contractual relationship with "Monolith.However, they necessarily had to coordinate their oper-ations. For example, when Metz & Wieand left theHowell jobsite on November II, it was anticipated thatthe company would not return until December 4, but itthen actually returned on November 27 because it wasthen needed. The need for cooperation on the projectmanifestly entails "dealing" among the various contrac-tors. There is no authority or apparent reason for limit-ing the prohibitions of Section 8(b)(4) to contractor-sub-contractor situations. Indeed, the necessity for such pro-tection of secondary employers would be greater whenboth the primary and secondary employers are primecontractors since they would have less ability to influ-ence each other than would a contractor and a subcon-tractor.Local 388's ultimate position appears to be that it en-gaged in only lawful informational picketing. This con-tention is not supported by the evidence. As set forthabove, Griffith testified that he decided to picket theHartland jobsite as soon as he learned that Metz &Wieand were on the job, at which time he knew nothingabout the company's wages and working conditions. Atno time did Respondents' representatives ever seek infor-mation from Metz & Wieand's representatives.Despite Kinchloe's initial statement that he did notcare whether a job was "100% union" (later retracted),the constitution and by-laws of the Council set forthamong its objectives:3. To assist and cooperate with all bonafide labororganizations in order that we may present a solidphalanx against injustice, non-union elements andorganizations.* * * 7. To organize the unorganized into the member-ship of our affiliates.These are longstanding union goals. Unions cannot besatisfied with having nonunion employers provide wagesand working conditions meeting union standards. Indeed,reaching any such objective would seriously weakenunions.The fact is that Respondents wanted Metz & Wieandoff the Howell job because the company was nonunion.The question is whether Respondents exceeded permissi-ble bounds in attempting to achieve their objective. Theanswer to that question must be in the affirmative. Thisconclusion is based on several facts.First, Respondents picketed the Howell site after beinginformed that Metz & Wieand would not be present.That was a clear breach of one of the Moore Dry Dockrequirements, which in itself would establish a violationof Section 8(b)(4) of the Act.Consideration next should be given to the Moore DryDock requirement that the picketing be conducted rea-sonably close to the situs of the dispute. On the first dayof the picketing the pickets actually crossed the secon-daries' gate. That manifestly violated the Act. Even if itwere to be held that such conduct would not warrant aremedial order because it was never repeated, it wouldnot necessarily follow that Respondents thereafter con-formed to the Moore Dry Dock standard. The evidenceshows that most of the ensuing picketing was conductedin the 65 feet between the two entrances, with the pick-ets going to the very edge of the secondaries' entrance.It would be impossible to know from the location of thepickets what company was involved in the labor dispute.So far as the position of the pickets is concerned, all em-ployers on the job were subjected to the same pressure.There may, of course, be situations in which it is phys-ically impossible to picket only at the primary employ-er's entrance. But that was not true at the Howell sitehere involved. The pickets could easily have remainedwithin the 20 feet width of entrance No. 2 without ob-structing traffic or endangering themselves. At the least,they could have limited their picketing to a small area atthe edges of the entrance. Further, as a result of the ex-cavation performed by Detroit Edison around November9, the Metz & Wieand reserve sign had been moved to apoint some 30 feet west of entrance No. 2; i.e., fartheraway from the secondaries' entrance. If Respondents se-riously wanted to limit the picketing to Metz & Wieand,the logical place to picket was at entrance No. 2. If alarger area was deemed advisable, the picketing shouldhave extended west toward the Metz & Wieand sign,rather than to the east toward the Monolith entrance.It is not a sufficient answer to point to the fact that thepicket signs identified Metz & Wieand as the target. 9The four criteria in Moore Dry Dock are in the conjunc-tive; all four must be met.I" Although it has been noted above that the identification of Metz &Wieand on the picket signs was less readily legible than the rest of thesigns, it is here assumed that the identification was adequate to meet theMoore Dry lDckA requirement.462 PLUMBERS LOCAL 388Moore Dry Dock would he virtually nullified if unionswere free to picket at any part of a jobsite other than theone gate reserved for the primary employer. Moore DryDock must be construed in the light of the union's over-all obligation to conduct its activities with the minimumpossible effect on the secondaries. By picketing along anunposted area up to the very edge of the secondaries'gate, Respondents clearly violated that underlying obli-gation.On all the evidence, I find and conclude that on andafter November 6 Respondents engaged in unlawful sec-ondary picketing at the Howell. Michigan, jobsite.5. The Hartland jobsitea. The threatI have previously credited Bergau's testimony that onNovember I Griffith stated that the Union was going totry to close the job down because of the presence of"scab plumbers" and Kinchloe said that they would shutthe job down because of Metz & Wieand's presence.Bergau then asked Griffith and Kinchloe to withholdsuch action until Monday, November 5. Although Grif-fith and Kinchloe made no reply, picketing did not com-mence until Monday morning. At that time Bergau reas-signed his employees to another jobsite.Griffith did not content himself with saying that he in-tended to picket Metz & Wieand. Had that been the case,Featherly would at least have had the option to protectthe job by establishing reserve gates, as it eventually didafter picketing commenced on November 5. The briefhistory of the matter warrants the inference of a mutualunderstanding that Griffith was threatening shutdown ofthe job by whatever action, fair or foul, was necessary.20It is a fair inference that Bergau withdrew Featherly'semployees from the job on November 5 in return for Re-spondents' having postponed the picketing to that dateupon Featherly's request.Accordingly, I find that on November I Griffiththreatened Featherly with future action for the purposeof causing Featherly to cease doing business with Metz& Wieand. There was no indication that Respondents in-tended to limit their activity to primary picketing ofMetz & Wieand.The complaint alleges that Griffith and Kinchloe"threatened ...that Respondents would picket theHartland jobsite." Notice of intention "to picket" wouldnot in itself necessarily violate the Act, since it mightwell be presumed that the Respondents would engage inlawful picketing and were merely giving Featherly anopportunity to restrict the picketing by establishing a re-served gate for Metz & Wieand. However, a threat totry to close the job down without specifying the meansto be employed could not be construed in such a limitedway.2D Local 388 recognizes the important difference between a threat topicket and one to shut a job doswn In its brief, it states "There is nodoubt that where picketing is i technical compliance ith More DryDock, an unlawful object may still he disclosed by statements of unionagents or other probative evidence In the instant case. with regard to theHowell jobsite there were no threats to shut down the jobsiie"But the allegation of the complaint, though inadequate,was sufficient to put Respondents on notice that Grif-fith's and Kinchloe's statements at the Hartland jobsiteon November I were in issue. The threat was fully liti-gated. Thus, I find that Local 388 and the Council vio-lated the Act by threatening to close the Hartland jobdown because of Metz & Wieand's presence.b. The picketingThe picketing at the Hartland site on November 5 pre-ceded the establishment of reserved gates. Although, aspreviously noted, the picket signs left something to bedesired, they did identify the primary employer. WhileBergau did keep Featherly employees off the job on thatday, it cannot be said that such action was coerced bythreats or requests by Respondents' representatives. Inthe absence of reserved gates, it cannot be found that thepicketing on November 5 violated the Act.The complaint also alleges that the Act was violated atthe Hartland site on November 7. However, there is noevidence of any picketing on that day. The only relevantevidence is Featherly's testimony that he saw Kinchloein his car at the Featherly entrance (No. 1) and later onthe road in the vicinity of the unmarked entrance (No.2). It does not appear that there was any picket sign onthe car, or that Kinchloe left his car or spoke to any em-ployees or other persons connected with the construc-tion. Accordingly, I find that the General Counsel hasfailed to establish any violation at the Hartland jobsite onNovember 7.The evidence, however, clearly establishes a violationon November 6. Bergau credibly testified that he hadseen Griffith and another picket at entrance No. 1, whichwas reserved for neutrals. Indeed, Griffith in effect con-ceded that the picketing on November 6 was unlawful.testifying that he so indicated to the pickets. So far as itappears, however, Griffith did not order the pickets tocease picketing and the picketing continued.Because the picketing was minor on November 6 andthere was none thereafter, it might well be considered"isolated" and thus not to warrant a remedial order.However, it must be viewed along with Respondents'other conduct, namely, its picketing at the Howell site atthe same time, and in connection with the same labordispute with Metz & Wieand. Accordingly, I find thatthe picketing at the Hartland site on November 6 violat-ed Section 8(b)(4) of the Act.CONCLUSIONS OF LAW1. Metz & Wieand is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)and Section 8(b)(4) of the Act.2. United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local 388, AFL-CIO, MichiganState Building and Construction Trades Council, AFL-CIO (the Council), and International Union of Bricklay-ers, Masons and Plasterers of America, Local 14, AFL-CIO, are labor organizations within the meaning of Sec-tion 2(5) of the Act.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By threatening on November 1, 1979, to shut downa construction job for the McPherson State Bank inHartland, Michigan, in furtherance of a dispute withMetz & Wieand, Plumbers Local 388 and the Councilviolated Section 8(b)(4)(i) and (ii)(B) of the Act.4. By picketing on November 6, 1979, at an entrancereserved for Charles Featherly Construction Co. and itsemployees, suppliers, subcontractors, and visitors at aconstruction job for the McPherson State Bank in Hart-land, Michigan, Plumbers Local 388 and the Council vio-lated Section 8(b)(4)(i) and (ii)(B) of the Act.5. By picketing on and after November 6, 1979, at anentrance reserved for Monolith Construction Co., Inc.,and its employees, suppliers, subcontractors and visitors,at a construction job for Radio Station WHMI inHowell, Michigan, in furtherance of a dispute with Metz& Wieand, Plumbers Local 388 and the Council violatedSection 8(b)(4)(i) and (ii)(B) of the Act.6. The aforesaid violations of the Act are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. It has not been shown that International Union ofBricklayers, Masons and Plasterers of America, Local 14,AFL-CIO, has engaged in any unfair labor practices.THE REMEDYHaving found that Plumbers Local 388 and the Coun-cil have engaged in and are engaging in unfair laborpractices in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act, I shall recommend that they be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.In addition to a general cease and desist order prohib-iting Respondents from engaging in threatening, coer-cive, and restraining conduct, the complaint requests thatRespondents be prohibited from:For a reasonable period of time, picketing at orin the vicinity of the premises of the Howell jobsiteor Hartland jobsite, or at or in the vicinity of thepremises of any other person engaged in commerceThe statute, however, expressly reserves to unions thefundamental right to engage in primary picketing. Itneed not be decided here whether, as part of a remedialorder, unions and/or employees may lawfully be deniedsuch right. Suffice it to say that, while it has here beenfound that Plumbers Local 388 and the Council have en-gaged in unlawful secondary picketing, their misconducthas not been so egregious or pervasive as to warrant thedrastic remedy of a prohibition of lawful picketing. Theremedy so sought would give both the primary and thesecondary employers complete immunity from beingpicketed without any requirement that they take neces-sary steps to protect their own interests. Accordingly, Ishall limit my recommended Order to the type usuallyissued. It will be patterned on that issued in PlumbersLocal 48 (Calvert General Contractors, Inc.), 249 NLRB1183, the most recent board Decision under Section8(b)(4) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2 The Respondents, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, Local 388, AFL-CIO, and Michigan State Building and ConstructionTrades Council, AFL-CIO, their officers, agents, andrepresentatives, shall:1. Cease and desist from:Threatening, coercing, or restraining persons engagedin commerce or in an industry affecting commerce, or in-ducing and encouraging employees of persons engagedin commerce or in an industry affecting commerce torefuse in the course of their employment to performservices, where an object thereof is to force or requiresuch persons or employees to cease doing business withMetz & Wieand at construction projects for the McPher-son State Bank in Hartland, Michigan, and for RadioStation WHMI in Howell, Michigan.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at their business offices and meeting hallscopies of the attached notice marked "Appendix."22Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by Plumb-ers Local 388's and the Council's authorized representa-tives, shall be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondentsto ensure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is dismissed insofar as it alleges unfair labor prac-tices committed by International Union of Bricklayers,Masons and Plasterers of America, Local 14, AFL-CIO.I2 In the event no exceptions are filed as prvided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of The National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States court of Appeals Enforcing anOrder of the National Labor Relations Board."464